Citation Nr: 0621412	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1963 to September 
1963 and from June 1964 to March 1985.  He died in October 
2003.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appellant testified before the undersigned at a Travel 
Board hearing in May 2006.  A transcript of that hearing has 
been associated with the claims folder. 


FINDINGS OF FACT

1.  The veteran died in October 2003; the death certificate 
lists the cause of death as metastatic bladder cancer due to 
or as a consequence of prostate cancer.  

2.  Competent medical evidence of record established prostate 
cancer as the cause of the veteran's death.  

3.  At the time of his death, the veteran's service-connected 
disabilities included prostate cancer.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
established.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.303, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005); see 38 
U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran died in October 2003.  The death 
certificate initially issued showed the cause of death as 
metastatic bladder cancer.  However, a subsequently issued 
death certificate was amended to show the cause of death as 
metastatic bladder cancer due to or as a consequence of 
prostate cancer.  

At the time of his death, the veteran's service-connected 
disabilities included prostate cancer.  Service connection 
for bladder cancer had previously been denied.  

On October 2004 VA medical opinion stated that the veteran 
died of metastatic urothelial cancer and that there was no 
evidence of metastatic prostate cancer.  During the May 2006 
Travel Board hearing, the appellant submitted a private 
medical opinion that found that it was more likely that the 
veteran died of metastatic prostate cancer rather than 
metastatic bladder cancer.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, each medical opinion discussed 
above was offered by a qualified physician and was apparently 
based on the same information and evidence.  Thus, the Board 
has no particular basis for favoring either opinion.  
Therefore, the evidence is so evenly balanced as to require 
resolution of doubt in the appellant's favor.  38 U.S.C.A. § 
5107(b).  Accordingly, service connection for the cause of 
the veteran's death is established.  The appeal is granted. 

The Duty to Notify and the Duty to Assist

The Board finds that the RO has complied with the duty to 
notify and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, if any noncompliance is found, 
the Board emphasizes that the disposition of the appeal is 
wholly favorable to the appellant.  Therefore, any defect in 
notice or assistance is not prejudicial to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for the cause of the 
veteran's death is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


